IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 CAROL ANN CARTER, MONICA                         : No. 7 MM 2022
 PARRILLA, REBECCA POYOUROW,                      :
 WILLIAM TUNG, ROSEANNE MILAZZO,                  :
 BURT SIEGEL, SUSAN CASSANELLI, LEE               :
 CASSANELLI, LYNN WACHMAN, MICHAEL                :
 GUTTMAN, MAYA FONKEU, BRADY HILL,                :
 MARY ELLEN BALCHUNIS, TOM DEWALL,                :
 STEPHANIE MCNULTY AND JANET                      :
 TEMIN,                                           :
                                                  :
                      Petitioners                 :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 LEIGH M. CHAPMAN, IN HER OFFICIAL                :
 CAPACITY AS THE ACTING SECRETARY                 :
 OF THE COMMONWEALTH OF                           :
 PENNSYLVANIA; JESSICA MATHIS, IN                 :
 HER OFFICIAL CAPACITY AS DIRECTOR                :
 FOR THE PENNSYLVANIA BUREAU OF                   :
 ELECTION SERVICES AND NOTARIES,                  :
                                                  :
                      Respondents                 :


                               DISSENTING STATEMENT

JUSTICE MUNDY                                                   FILED: February 2, 2022

       Given the Commonwealth Court's February 1, 2022 clarifying order confirming the

filing of its decision and opinion within the next 48 hours, and with time being of the

essence, I would favor regularity in the appellate proceedings, which can be expedited,

as opposed to exercising this Court’s extraordinary jurisdiction at this juncture.


       Justice Brobson joins this dissenting statement.